Citation Nr: 0802049	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-08 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for scrotal 
hematoma/scrotal fistula.

3.  Entitlement to service connection for irritable bowel 
syndrome.  

4.  Entitlement to an increased rating for the service-
connected left knee lateral meniscus tear, posterior horn 
medial meniscus tear, and Baker's Cyst with degenerative 
joint disease, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for the service-
connected right knee oblique tear posterior horn medial 
meniscus and Baker's Cyst with degenerative joint disease, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for the right thumb 
fracture with degenerative joint disease.

7.  Entitlement to an increased rating for 
hyperparathyroidism with bilateral nephrolithiasis.

8.  Entitlement to a compensable rating for minimal hallux 
valgus and bunion right first toe.

9.  Entitlement to an earlier effective date for the 
evaluation assigned to the service connected right knee 
oblique tear posterior horn medial meniscus and Baker's cyst 
with degenerative joint disease.

10.  Entitlement to an earlier effective date for the 
evaluation assigned to the service connected PO left knee 
lateral meniscus tear, posterior horn medial meniscus tear, 
and Baker's cyst with degenerative joint disease.

11.  Entitlement to an extension of temporary total 
evaluation because of treatment for a service-connected 
condition requiring convalescence.

12.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
episodic muscle tension headaches, and if so, whether the 
veteran is entitled to service connection for headaches.

13.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss.

14.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
hiatal hernia.

15.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
lumbar spine disability.

16.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
cervical spine disability.

17.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 through 
August 1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from several rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The issues of entitlement to service connection for 
sinusitis, scrotal hematoma/scrotal fistula, headaches, and 
irritable bowel syndrome, entitlement to an increased rating 
for the service-connected left knee lateral meniscus tear, 
posterior horn medial meniscus tear, and Baker's Cyst with 
degenerative joint disease, and entitlement to an increased 
rating for the service-connected right knee oblique tear 
posterior horn medial meniscus and Baker's Cyst with 
degenerative joint disease, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Also, the veteran's December 2003 notice of disagreement 
appealed the decisions on the following claims: entitlement 
to a compensable rating for minimal hallux valgus and bunion 
right first toe; and whether new and material evidence has 
been submitted to reopen the claims for entitlement to 
service connection for bilateral hearing loss, hiatal hernia, 
a lumbar spine disability, a cervical spine disability, and a 
left foot disability.  Because these claims were not further 
adjudicated at the RO level, they are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Also, in an April 2007 statement contained on a VA Form 9, 
the veteran raised the claims of entitlement to service 
connection for erectile dysfunction and chronic fatigue 
syndrome, including as secondary to service-connected 
hyperparathyroidism, and whether new and material evidence 
has been submitted to reopen the claim for service connection 
for sleep apnea, including as secondary to service-connected 
hyperthyroidism.  These claims have not been adjudicated by 
the RO.  Also, at the October 2007 Board hearing, he raised 
the claim of entitlement to a 10 percent rating based upon 
multiple non-compensable service-connected disabilities, 
which has also not been adjudicated at the RO level.  See 
Board hearing transcript at page 9.  Finally, at the hearing 
he also raised a claim that the February 1999 award of 
service connection with a noncompensable rating for his 
service connected right and left knee disabilities was clear 
and unmistakable error.  Id. at page 11.  Because these 
issues have not yet been adjudicated at the RO level, they 
are REFERRED for appropriate action.  


FINDINGS OF FACT

1. The medical evidence of record does not show right thumb 
ankylosis, or limitation of motion of the thumb with a gap of 
two inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  

2. Competent medical evidence shows nearly continuous 
treatment for hyperparathyroidism and nephrolithiasis during 
the course of this appeal, but not one episode of colic, nor 
the need for continuous medication to control 
hyperparathyroidism, and there is no evidence of 
gastrointestinal symptoms with weakness attributable to the 
service-connected hyperparathyroidism.

3. In a February 1999 rating decision, the RO granted service 
connection and assigned a noncompensable rating for both the 
veteran's right knee oblique tear posterior horn medial 
meniscus and Baker's cyst, and left knee post-operative 
lateral meniscus tear, posterior horn medial meniscus tear 
and Baker's cyst; notice was mailed to the veteran on March 
5, 1999, and he did not submit a notice of disagreement (NOD) 
within one year of that date.

4. VA medical evidence shows that it was factually 
ascertainable that the veteran had bilateral knee arthritis 
with painful movement on August 28, 2001.  

5. There is no indication in the record that the veteran's 
post-parathyroidectomy residuals were manifested by healed 
surgical wounds, therapeutic immobilization of one major 
joint or more, application of a body cast, the necessity for 
house confinement, or the necessity for use of a wheelchair 
or crutches after February 28, 2006.  

6. The veteran's claim for service connection for headaches 
was denied by the RO in November 2001 and not appealed.

7. The basis of the November 2001 denial of service 
connection for headaches was that there was no evidence of 
chronicity of symptomotology.

8. Since November 2001, the veteran has submitted sworn 
testimony that his headaches have been chronic since service.




CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the right thumb 
fracture with degenerative joint disease are not met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5224 and 5228 (2007).

2. The criteria for an increased rating for 
hyperparathyroidism with bilateral nephrolithiasis are not 
met for any time during the course of this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.115b, DC 7508, 4.119, DC 7904 (2007).

3. The criteria for entitlement to an effective date of 
August 28, 2001, for award of a 10 percent rating for the 
right knee oblique tear posterior horn medial meniscus and 
Baker's cyst with degenerative joint disease, have been met. 
38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.156, 3.157, 3.159, 3.400 (2007).

4. The criteria for entitlement to an effective date of 
August 28, 2001, for award of a 10 percent rating for the PO 
left knee lateral meniscus tear, posterior horn medial 
meniscus tear, and Baker's cyst with degenerative joint 
disease, have been met. 
38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.156, 3.157, 3.159, 3.400 (2007).

5. The criteria for an extension of temporary total 
evaluation beyond February 28, 2006, because of treatment for 
service-connected hyperparathyroidism requiring convalescence 
are not met.  38 C.F.R. § 4.30 (2007).

6. New and material evidence was submitted to reopen the 
claim for entitlement to service connection for episodic 
muscle tension headaches.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date
The veteran is seeking effective dates prior to January 28, 
2003, for the 10 percent ratings for his service-connected 
right and left knee disabilities.  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of 
an increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim. 38 C.F.R. § 
3.400(o)(2).

A claim or application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p). Additionally, under 38 C.F.R. § 
3.155, an informal claim is defined as "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs." In addressing the requirement for 
identifying the benefit sought, the Court has stated that 
such identification need not be specific. See Servello v. 
Derwinski, 
3 Vet. App. 196, 199 (1992).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran that may be 
interpreted as applications or claims - formal and informal - 
for benefits. In particular, VA is required to identify and 
act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a). See also Servello.

In February 1999, service connection for the veteran's right 
knee oblique tear posterior horn medial meniscus and Baker's 
cyst was granted with a noncompensable rating. See February 
1999 rating decision. Also granted at that time with a 
noncompensable rating was left knee post-operative lateral 
meniscus tear, posterior horn medial meniscus tear and 
Baker's cyst.  Id.  The February 1999 decision was not 
appealed. This rating is final as a notice of disagreement 
was not filed within a year of the March 5, 1999, mailing of 
notice of the decision to the veteran, and the Board must 
abide by the finality of this decision. 
38 C.F.R. § 20.302(a).  

In August 2003, the veteran's knee disabilities were each 
awarded a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5260, effective January 28, 2003, the 
date of receipt of the veteran's claims. The veteran, in 
December 2003, filed a notice of disagreement (NOD) with the 
effective date of both 10 percent ratings.  He contends that 
he is entitled to his compensable rating since the date of 
discharge.  See December 2003 NOD.  

Where a formal claim for compensation has been allowed, 
receipt of a report of examination or hospitalization by VA, 
a uniformed service, or by a private provider, will be 
accepted as the date of receipt of an informal claim for an 
increased evaluation, but only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established. 
38 C.F.R. § 3.157.  The question in this case is whether 
there was any such receipt of evidence or a statement by the 
veteran that could be deemed as an informal claim in between 
the March 1999 last final decision and the date of receipt of 
the veteran's January 2003 claim for an increased rating.  In 
other words, because the February 1999 rating decision is 
final, the issue becomes whether it was factually 
ascertainable that the veteran 's right and left knee 
disabilities were 10 percent disabling between March 5, 1999, 
the date of notice of the final decision, and January 28, 
2003, the date the veteran filed a formal claim for an 
increase. If so, the effective date may be granted as of an 
date prior to January 28, 2003,  under 38 C.F.R. § 
3.400(o)(2).

Knee disabilities are rated under 38 C.F.R. § 4.71a.  
Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

A compensable rating for the knees is warranted with evidence 
showing ankylosis of the knee at a favorable angle in full 
extension or in slight flexion between 0 degrees and 10 
degrees, or with slight recurrent subluxation or lateral 
instability, or with flexion limited to 45 degrees, or 
extension limited to 10 degrees.  
See 38 C.F.R. § 4.71a, DC 5256-5261.  

The records from March 1999 through the January 2003 claim 
include VA outpatient treatment reports. The veteran has not 
informed VA of any additional evidence for review in relation 
to this claim.  A review of treatment records for the 
relevant time period shows that the veteran was seen for 
complaints regarding bilateral knee pain and swelling in a VA 
clinic in April 1999.  There was no diagnosis of arthritis at 
that time, nor was there evidence of subluxation, instability 
or limitation of motion.  In an August 28, 2001, outpatient 
VA record, however, the veteran complained of bilateral knee 
pain, along with the right knee giving way on stairs.  The 
physician noted "OA probable" at that time.  There is no 
additional evidence with regard to the veteran's knee 
disabilities until November 2003 MRI, which is outside the 
period under review.  

While the August 28, 2001, report does not include x-ray 
evidence of arthritis, the Board is accepting, in lieu of 
radiology reports, the statement by the examining physician 
that osteoarthritis of the knees is "probable."  Because 
this evidence suggests arthritis with pain, a 10 percent 
rating is deemed appropriate at that time.  38 C.F.R. § 4.71, 
DC 5003.  Reading the evidence in the light most favorable to 
the veteran, the August 28, 2001, VA report is accepted as an 
informal claim under 38 C.F.R. § 3.157.  A 10 percent rating 
is, therefore, warranted as of the August 28, 2001, report, 
as it is considered the date of claim.  38 C.F.R. § 3.400(o).  
Again, there are no medical reports and no statements by the 
veteran prior to August 28, 2001, that can be construed as 
informal claims.

The veteran is entitled to an effective date of August 28, 
2001, for his 10 percent rating for both knees.

Thumb - Compensable Rating
The veteran is seeking a compensable rating for his service 
connected right thumb fracture with degenerative joint 
disease.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Generally, a 
disability must be considered in the context of the whole 
recorded history.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  In this case, the veteran was initially 
granted service connection at a noncompensable rate in 
February 1999.  He filed this claim for an increase in 
January 2003.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 38 
C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The Board notes that assignment of a particular diagnostic 
code is dependent on the facts of each particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran is service connected for his right thumb 
fracture, but does not receive a compensable rating.  For a 
compensable rating for the thumb, the medical evidence must 
show either favorable ankylosis, which would warrant a 10 
percent rating under Diagnostic Code (DC) 5224, or show that 
there is limitation of motion of the thumb with a gap of two 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, which would 
warrant at 10 percent rating under DC 5228.  

In April 2003, the veteran was afforded a VA examination of 
his thumb.  He reported that he is right handed.  He 
described a "catching or locking-like sensation" that 
occurs at least once daily.  Physical examination revealed no 
deformity, and normal function with opposition and grasp and 
performing a fist.  The right and left thumb range of motion 
were equal at that time.  There was no indication of 
ankylosis or a gap when attempting to oppose the fingers.  
Thus, the noncompensable rating was continued in the August 
2003 rating decision.  There is no evidence of treatment of 
the right thumb following the rating decision.  

In January 2007, VA afforded the veteran a second examination 
of his thumb.  
X-ray taken at that time was normal.  At the time of 
examination, he again reported occasional locking, but 
otherwise good function of the right thumb.  Physical 
examination revealed good full range of motion of the right 
thumb, with the ability to bring the thumb into full flexion 
and extension.  There was no crepitation, swelling, or 
redness.  The examiner also reported full range of motion 
against resistance, and up to 10 repetitions without 
complaint.

At the October 2007 Board hearing, the veteran was consistent 
in his complaints of pain and joint "locking."  There was, 
however, no indication in the veteran's testimony that he had 
trouble meeting the thumb with the opposing fingers.

There has been no evidence of ankylosis or of a limitation of 
motion of the thumb with a gap of two inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  As such, a compensable 
rating is not warranted under the applicable rating criteria.  
38 C.F.R. § 4.71a, DC 5224 and 5228.  The Court has 
emphasized that when assigning a disability rating, it is 
also necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements. See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98.  In this case, the 
medical examiners consistently describe good overall 
functional use of the right hand, despite the service-
connected disability.  As such, these parameters do not allow 
for an increase.

Because there is no evidence to support the veteran's claim, 
the preponderance of the evidence is in fact against his 
claim, and, therefore, the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Hyperparathyroidism with Bilateral Nephrolithiasis - 
Compensable Rating
The veteran is seeking a rating in excess of 10 percent for 
his service-connected hyperparathyroidism and 
nephrolithiasis.  These disabilities are rated together to 
avoid pyramiding.  Because hyperparathyroidism and 
nephrolithiasis are both manifested by increased calcium 
levels causing kidney stones, the veteran is not entitled to 
separate ratings under two different rating codes. Double 
compensation for the same symptoms, also called "pyramiding," 
is precluded by 38 C.F.R. § 4.14, which does not allow 
multiple ratings for the same disability.  Thus, the RO has 
addressed the veteran's rating under DC 7904-7508.  The Board 
will consider whether an increased rating is required under 
either.

The veteran contends that he is entitled to a compensable 
rating prior to January 5, 2006, which is the effective date 
of this temporary total rating.  He also contends that he is 
entitled to a rating in excess of 10 percent following his 
period of convalescence, which began March 1, 2006.  He filed 
his claim for a compensable rating in January 2003, and his 
appeal of the 10 percent rating for the period since 
convalescence arises from his appeal of the August 2006 
rating decision that initially granted service connection for 
hyperparathyroidism.  The 10 percent rating was awarded in 
the February 2007 Statement of the Case.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 
4, which sets forth separate rating codes for various 
disabilities.  Generally, a disability must be considered in 
the context of the whole recorded history.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.   
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  Evidence to be considered in the appeal of an 
initial rating is not limited to that reflecting the then 
current severity of the disorder, but must be considered in 
the context of the whole recorded history.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A compensable rating (10 percent) for nephrolithiasis 
requires medical evidence showing that the disease is 
manifested by an occasional attack of colic, is not infected, 
and does not require catheter drainage.  38 C.F.R. § 4.115b, 
DC 7508.  For a 20 percent rating, the evidence must show 
frequent attacks of colic, requiring catheter drainage.  Id. 

For a compensable rating (10 percent) under the diagnostic 
code pertaining to hyperparathyroidism, the evidence must 
establish that continuous medication is required for control.  
38 C.F.R. § 4.119, DC 7904.  The next highest rating under 
this diagnostic code is 60 percent, which requires medical 
evidence showing gastrointestinal symptoms and weakness.  Id.

The veteran was originally service connected for 
nephrolithiasis in February 1999, at a noncompensable rate.  
He filed this claim for an increase in January 2003.  At his 
April 2003 VA examination, he reported his history of kidney 
stones in the past, which is supported by the medical 
evidence of record.  The veteran also reported that he had no 
problems since the last time he passed a kidney stone, 
several years prior to 2003.  Thus, the diagnosis at that 
time was bilateral nephrolithiasis, resolved.

Following the 2003 VA examination, the veteran was 
hospitalized in Rebsamen Medical Center in April 2004 for 
kidney stones.  In January 2005, the veteran reported that he 
was not on any specific medication for kidney stones.  See 
January 2005 VA intestines examination.  He was reported 
functioning well at the time and had no symptoms attributable 
to kidney stones or urinary tract infections.  Id.  
Outpatient VA treatment records dating between January 2005 
and October 2005 show testing and treatment with an ultimate 
diagnosis of primary hyperparathyroidism with an elevated 
serum calcium and elevated serum parathyroid hormone.  See 
October 2005 statement from VA treating physician.  The 
physician clearly stated that this disease is the cause of 
the nephrolithiasis.  Id.  

The veteran was afforded a new VA examination in December 
2005.  The examiner reviewed the veteran's history of passing 
six to eight kidney stones in the approximately ten years 
prior to the examination.  The examiner, considering elevated 
calcium and elevated parathyroid hormone found in laboratory 
results, suggested that the veteran's diagnosis is 
parathyroid adenoma.  There was again, no suggestion of the 
need of continuous medication for control, or occasional 
attacks of colic.

In November 2005, the veteran saw his private physician and 
complained of feeling tired, decreased energy, and headaches, 
since 1996.  The physician, in December 2005, diagnosed 
"primary hyperthyroidism, probably due to left inferior 
parathyroid adenoma."  See Rasouli medical records.  There 
was no treatment for this condition following this, until the 
January 2007 VA examination.  At that time, the veteran was 
taking Caltrate with vitamin D daily for maintenance of his 
serum calcium levels.  The veteran reported that he had not 
had any difficulty with stones since his private treatment 
and resection of the parathyroid adenoma by his private 
physician in 2006.  He did report some gastrointestinal 
issues to the VA examiner, however, the doctor opined that 
these symptoms "are referable to his irritable bowel 
syndrome and not referable to the diagnosis of 
hyperparathyroidism status post resection of an adenoma."  

While the record clearly reveals nearly continuous treatment 
for the hyperparathyroidism with nephrolithiasis during the 
course of this appeal, there is no evidence to suggest even 
one episode of colic, and no evidence to suggest the need for 
continuous medication to control hyperparathyroidism, or that 
there are gastrointestinal symptoms with weakness 
attributable to the service-connected hyperparathyroidism.  
As such, the criteria for a compensable rating prior to 
January 5, 2006, or a rating in excess of 10 percent since 
March 1, 2006, are not met.

Extension of Temporary Total Evaluation
The veteran contends that he is entitled to an extension of 
temporary total disability under 38 C.F.R. § 4.30. 
Essentially, he contends that after his January 5, 2006, 
parathyroidectomy, he required convalescence beyond March 1, 
2006, which was the date assigned by the RO for the schedular 
rating to begin.

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations provide as follows:

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted, effective 
the date of hospital admission or 
outpatient treatment and continuing for a 
period of 1, 2, or 3 months from the 
first day of the month following such 
hospital discharge or outpatient release.

Total ratings will be assigned under 38 
C.F.R. § 4.30 if treatment of a service-
connected disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).

(3) Immobilization by cast, without 
surgery, of one major joint or more.

Extensions of 1, 2, or 3 months beyond the initial three 
months may be made by applying the same criteria.  38 C.F.R. 
§ 4.30(b).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30. Furthermore, the Court has 
noted that the term "convalescence" does not necessarily 
entail in-home recovery.  
See Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden 
v. West, 
11 Vet. App. 427, 430 (1998).

In this case, the temporary total rating under Section 4.30 
is for the period from January 5, 2006, to February 28, 2006.  
The medical evidence of record reveals that the veteran had a 
parathyroidectomy on January 5, 2006.  See January 2006 
operative report from the University Hospital of Arkansas.  
There is no indication in the record that there was a 
hospital stay associated with this procedure.  Notes from a 
January 18, 2006, post-operative follow-up office visit 
indicate that there was mild swelling around the incision 
site, no difficulty swallowing or breathing, and that calcium 
supplements were to be taken with meals.  There is no further 
treatment of record during the period of convalescence 
assigned by the RO.  Since, March 1, 2006, the date on which 
the 10 percent schedular rating begins, there is only one 
instance of treatment for this condition.  A March 2006 
private physician's office notes show that the veteran was 
seen in follow-up, there were no indications of pain, no 
concerns, that the veteran was "doing fine, no complaint," 
and that he had not yet begun taking his calcium supplements.  

There is no indication in the record that the veteran's post-
surgery residuals were manifested by healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for use of a wheelchair or 
crutches.  The January 2007 VA examiner merely mentioned the 
veteran's surgery and noted no residuals.  The claims folder 
is simply devoid of evidence showing a necessity for 
convalescence beyond February 28, 2006.  

For the reasons stated above, there is no legal basis for 
extension of the veteran's temporary total evaluation under 
38 C.F.R. § 4.30 beyond February 28, 2006.  The veteran's 
claim is denied.

New and Material Evidence to Reopen Service Connection for 
Headaches
The veteran is seeking to reopen his claim for service 
connection for headaches.  He originally filed a headache 
claim in March 2001.  This claim was denied in November 2001 
and not appealed.  See November 2001 rating decision.  The 
veteran filed a claim to reopen service connection for 
headaches in January 2003.  A claim that has been denied, and 
not appealed, will not be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a).  The exception to this rule provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

While the RO reopened the veteran's claim for service 
connection for headaches and considered the claim on a de 
novo basis, the Board is not bound by that determination and 
is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

In the November 2001 rating decision, the RO considered the 
several in-service reports of headache, as well as the 
current complaints, but denied on the basis that there was no 
evidence of chronicity of symptomotology since service.  A 
review of the record since the November 2001 rating decision 
reveals evidence directly addressing the issue of chronicity.  
In particular, at the October 2007 Board hearing, the veteran 
testified that the suffered from headaches in service and 
since service.  He stated that while the headaches have 
decreased somewhat in severity, they have continued since 
service.  See hearing transcript at page 18.  Because this 
testimony is new, in that it was not in the file at the time 
of the previous final decision, and is material, in that it 
supports the essential element that was a specified basis for 
that last final disallowance in November 2001, it is 
sufficient evidence to reopen the veteran's claim for service 
connection for headaches.  Evidence of chronicity since 
service clearly raises a reasonable possibility of 
substantiating the claim.  Thus, the veteran has submitted 
evidence sufficient to reopen his claim, and, to this extent 
only, this claim is granted.  The issue of entitlement to 
service connection for headaches is discussed in the remand, 
below.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran several letters throughout the course of 
this appeal informing him of the evidence necessary to 
establish entitlement to service connection, entitlement to 
an increased rating, entitlement to an earlier effective 
date, and entitlement to a temporary total rating.  See VA 
letters to the veteran dated July 2003, July 2004, August 
2004, June 2005, August 2005, November 2005, December 2005, 
and August 2006.  The veteran was notified of what was 
necessary to establish his claims, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
He was also asked to send VA any pertinent evidence he had 
regarding his claims.  Thus, these letters satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1) (2007).  In the August 2006 letter, 
the veteran was also informed of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any defect with respect to the timing of 
the notice requirement was harmless error.  The veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With the regard to the claim to reopen entitlement to service 
connection for headaches, a discussion addressing whether 
VA's duties to notify and assist the veteran have been 
complied with is not warranted.  To the extent necessary, VA 
has fulfilled its duties to notify and to assist the veteran 
in the development of his claim.  See 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In light of 
the positive determinations reached in that claim, no 
prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran has been afforded several VA 
examinations on the issues under appeal and the reports are 
also of record.  He requested both an RO and Board hearing 
and both transcripts are of record.  The veteran has been 
afforded several opportunities, but has not notified VA of 
any additional available relevant records with regard to his 
claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted. 


ORDER

Entitlement to a compensable rating for the right thumb 
fracture with degenerative joint disease is denied.

Entitlement an increased rating for hyperparathyroidism with 
bilateral nephrolithiasis is denied.

An effective date of August 28, 2001, for the 10 percent 
rating for the service connected right knee oblique tear 
posterior horn medial meniscus and Baker's cyst with 
degenerative joint disease is granted.

An effective date of August 28, 2001, for the 10 percent 
rating for the service connected PO left knee lateral 
meniscus tear, posterior horn medial meniscus tear, and 
Baker's cyst with degenerative joint disease is granted.

Entitlement to an extension of temporary total evaluation 
because of treatment for a service-connected condition 
requiring convalescence is denied.

New and material evidence was submitted to reopen the claim 
for service connection for headaches; to this extent only, 
this claim is granted.


REMAND

Service Connection - Sinusitis, Headaches, Scrotal 
Hematoma/Fistula, and Irritable Bowel Syndrome
The veteran is seeking service connection for several 
disabilities.  In particular, he contends that his current 
complaints of sinusitis, headaches, and irritable bowel 
syndrome (IBS) initially manifested in service.  He also 
contends that his claimed scrotal hematoma/fistula were 
caused by his in-service vasectomy.  To date, VA has not 
afforded the veteran a VA examination with regard any of 
these claims.  VA will provide a medical examination if it 
determines that such an examination is necessary to decide 
the claim. A medical examination is necessary if the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but does contain evidence of a 
current disability or recurrent symptoms of a disability, 
evidence of an event, injury or disease in service, and 
indications that the current disability may be associated 
with the injury in service. 38 C.F.R. § 3.159(d) (2007).

In this case, a medical examination is necessary to decide 
each of these claims.  A review of the service medical 
records shows complaints of sinus headaches and headaches 
with pressure around the eyes, also indicative of sinus 
problems.  
See August 1980 and April 1995 service medical records.  The 
veteran provided testimony at an October 2007 Board hearing 
that he has seasonal allergies and headaches contemporaneous 
with those sinus flare-ups.  See hearing transcript at page 
21.  This testimony raises the question of whether the 
veteran has sinusitis that initially manifested in service in 
either August 1980 or April 1995, and whether his current 
headaches are related to his headache complaints in service 
or related to his current sinusitis.  Because the question of 
medical causation of both headaches and sinusitis is 
unanswered at this point, a remand is required so an 
examination can be obtained.  

With regard to the veteran's claim for service connection for 
scrotal hematoma/fistula, an examination is needed to 
determine whether the current condition is as likely as not a 
result of the veteran's in service vasectomy.  VA treatment 
records show that he was treated in June 2002 and February 
2003 for vas deferens fistula and persistent vasocutaneous 
fistula on an outpatient basis.  See April 2003 statement by 
the veteran.  The veteran's service medical records were also 
reviewed in their entirety.  It is clear from the record that 
the veteran underwent a bilateral partial vasectomy in June 
1994, in service.  The operative report is of record and it 
shows that the procedure was done without difficulty and that 
the veteran was "discharged home in good condition."  A 
post-operative follow-up note shows that the veteran was 
doing well, with no bleeding, no burning, no pain, no 
swelling and no tenderness, four days following the surgery.  
The record is silent as to any further treatment in service.  
Nonetheless, the current disability is clearly in the same 
anatomical area as the in-service procedure.  The veteran 
contends that his pain began immediately following service 
and continued through to his 2002 diagnosis.  See veteran's 
April 2003 statement.  The veteran's statements are not 
competent evidence of a medical nexus between his current 
symptoms and his in-service vasectomy.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Competent medical evidence of a causal 
connection between the veteran's in-service surgery and his 
current symptoms is needed.  As such, this matter will be 
remanded for examination.  38 C.F.R. § 3.159(d) (2007).

An examination is also warranted with regard to the veteran's 
claim for service connection for irritable bowel syndrome.  
The service medical records show that the veteran complained 
of gastrointestinal issues, including abdominal pain and gas, 
in March 1978, July 1970, September 1980, October 1980, April 
1981, December 1981, and again in April 1998.  See service 
medical records.  Current evidence shows that VA examiners in 
January 2005 and January 2007 both diagnosed irritable bowel 
syndrome, but neither rendered in opinion regarding the 
etiology of the disease based upon the evidence of record.  
As such, this claim must be remanded for an addendum to the 
January 2007 VA examination report to discuss the origin of 
IBS.

Increased Rating - Right and Left Knees
The veteran is seeking a rating in excess of 10 percent for 
both the service-connected left knee lateral meniscus tear, 
posterior horn medial meniscus tear, and Baker's Cyst with 
degenerative joint disease, and the right knee oblique tear 
posterior horn medial meniscus and Baker's Cyst with 
degenerative joint disease.  The veteran is presently 
receiving a 10 percent rating for each knee under 
38 C.F.R. § 4.71a, DC 5260, which is based upon limitation of 
flexion due to pain on motion.  See August 2003 rating 
decision.  

Before a decision can be rendered for the knee claims, VA 
must ensure that it has all relevant current treatment 
records for the veteran's knee disabilities.  He has recently 
been seen in an emergency room and has treated with a private 
physician for his knee disabilities.  See hearing transcript 
at page 5-7.  At the time of the October 2007 Board hearing, 
the veteran submitted several treatment records, the most 
recent dated in April 2007.  The veteran stated that the 
records he was submitting were some, but not all of the 
relevant treatment records from Dr. K.  
See hearing transcript at page 7.  In order to satisfy its 
duty to assist, VA must attempt to obtain all relevant 
treatment records, both private and VA, and associate them 
with the claims folder.  38 C.F.R. § 3.159(c)(1)-(2) (2007).  
This remand is required so that VA can adequately meet its 
duty to assist the veteran under 38 C.F.R. § 3.159(c) (2007).

Manlincon Issues
In the August 2003 rating decision, the RO denied the claims 
for, among other things, entitlement to a compensable rating 
for minimal hallux valgus and bunion right first toe; and for 
whether new and material evidence has been submitted to 
reopen the claims for entitlement to service connection for 
bilateral hearing loss, hiatal hernia, a lumbar spine 
disability, a cervical spine disability, and a left foot 
disability.  The veteran's December 2003 notice of 
disagreement clearly stated that he disagreed with all 
denials in the August 2003 rating decision, which would 
obviously include the issues listed above.  The June 2004 
Statement of the Case (SOC), however, failed to discuss those 
issues.  When a notice of disagreement is timely filed, the 
RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare an 
SOC pursuant to 38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefits sought on appeal or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative.  
38 C.F.R. § 19.26 (2007).  Because the RO has not granted 
entitlement to a compensable rating for minimal hallux valgus 
and bunion right first toe, and has not reopened and granted 
the issues of entitlement to service connection for bilateral 
hearing loss, hiatal hernia, a lumbar spine disability, a 
cervical spine disability, and a left foot disability, and 
the veteran has not withdrawn those appeals, an SOC must be 
issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
assist under 38 C.F.R. § 3.159(c)(1) by 
obtaining a fully executed authorization 
from the veteran for all relevant private 
treatment records regarding any claimed 
disability, including emergency room and 
other private orthopedic treatment for his 
knees.  Request all relevant records and 
associate any obtained with the claims 
folder.

2.  Ensure that VA has met its duty to 
assist under 38 C.F.R. § 3.159(c)(2) by 
obtaining all relevant VA treatment 
records and associating them with the 
claims folder, including, but not limited 
to, all record of current treatment for 
sinusitis, headaches, and irritable bowel 
syndrome.

3.  Afford the veteran a VA examination 
for his claims for service connection for 
chronic sinusitis and headaches.  The 
examiner(s) should be provided with the 
claims folder for review in association 
with the examination(s).  Once a complete 
physical examination and all appropriate 
testing are complete, the examiner is 
asked to state the veteran's current 
medical diagnoses in relation to his sinus 
and headache complaints.  The examiner 
should also provide an opinion regarding 
the etiology of any current sinus and/or 
headache diagnosis.  In particular, he or 
she should address the following question:  
is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's (1) sinus disorder, and 
(2) headache disorder were caused by 
disease or injury during active service?  

If a currently diagnosed sinus disorder is 
deemed to have been, as likely as not, 
incurred in service, then the examiner is 
also asked to render an opinion as to 
whether the any currently diagnosed 
headache disorder is proximately due to 
the sinus disorder diagnosed.

A complete rationale should be provided 
for any opinion expressed.

4.  Afford the veteran a VA examination 
with regard to his claim for service 
connection for scrotal hematoma/scrotal 
fistula.  Following a thorough physical 
examination and a review of the claims 
folder, the examiner should provide an 
opinion regarding the etiology of the 
veteran's scrotal hematoma/scrotal fistula 
by addressing the following question:  is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's disability was caused by the 
June 1994 in-service vasectomy, or by any 
other disease or injury during service?  A 
complete rationale should be provided for 
any opinion expressed.

5. Obtain an addendum to the January 2007 
VA examination report.  In particular, an 
opinion as to the etiology of the 
currently diagnosed irritable bowel 
syndrome is requested.  The physician 
should address the following question:  is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's irritable bowel syndrome was 
caused by disease or injury during 
service?  A complete rationale should be 
provided for any opinion expressed, 
including a discussion of whether or not 
the veteran's complaints of abdominal pain 
and gas during service were the initial 
manifestations of the currently diagnosed 
IBS.

6.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

7.  Issue an SOC for the following issues: 
entitlement to a compensable rating for 
minimal hallux valgus and bunion right 
first toe; and whether new and material 
evidence has been submitted to reopen the 
claims for entitlement to service 
connection for bilateral hearing loss, 
hiatal hernia, a lumbar spine disability, 
a cervical spine disability, and a left 
foot disability.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


